Citation Nr: 0827244	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a separate compensable rating for peripheral 
neuropathy of the bilateral upper and lower extremities, 
currently rated as a component of the veteran's service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 until 
January 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran has essentially indicated in statements dated 
July 24, 2008 and June 20, 2005, submitted by his 
representative, and a statement dated July 1, 2004, that his 
peripheral neuropathy of the bilateral upper and lower 
extremities, currently rated as a component of his service-
connected diabetes mellitus has worsened.  His last VA 
examination was conducted in June 2003.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  It is additionally noted that private 
outpatient records are not adequate to rate the claim. 

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should undergo an 
appropriate VA examination to determine 
the current nature and severity of his 
diabetic peripheral neuropathy of his 
upper and lower extremities.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner is specifically requested to:

(a) identify all upper and lower 
extremity nerves affected by any 
diabetic neuropathy, and

(b) indicate the degree of paralysis 
(i.e. mild, moderate, or severe) in 
any affected nerves and discuss the 
symptoms and limitations caused by 
the disability in each affected 
upper and lower extremity.

2.  Thereafter, review the veteran's 
claim for entitlement to a separate 
compensable rating for peripheral 
neuropathy of the upper and lower 
extremities.  If the claim is denied, 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



